As filed with the Securities and Exchange Commission on January 6, 2015. Securities Act File No. 333-196912 Investment Company File No. 811-22977 SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [] Post-Effective Amendment No. 3 [X] and/or REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1940 [X] Amendment No. 4 [X] (Check appropriate box or boxes) Source ETF TRUST (Exact name of Registrant as specified in its charter) 125 Park Avenue 25th Floor New York, New York 10017 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (844) 376-8723 Corporation Service Company 2711 Centreville Road Suite 400 New Castle County Wilmington, Delaware 19808 (Name and Address of Agent for Service) Copies to: Gary Buxton Source ETF Trust 125 Park Avenue 25th Floor New York, New York 10017 Christopher D. Menconi Morgan, Lewis & Bockius LLP 2treet NW Washington, DC 20006 It is proposed that this filing will become effective: (check appropriate box) [] immediately upon filing pursuant to paragraph (b) of Rule 485. [X] on February 5, 2015 pursuant to paragraph (b) of Rule 485. [] 60 days after filing pursuant to paragraph (a)(1) of Rule 485. [] on (date) pursuant to paragraph (a)(1) of Rule 485. [] 75 days after filing pursuant to paragraph (a)(2) of Rule 485. [] on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: [X] this post-effective amendment designates a new effective date for a previously filed post-effective amendment. EXPLANATORY NOTE This Post-Effective Amendment No. 3 to the Registration Statement on Form N-1A for Source ETF Trust (the “Trust”) is being filed pursuant to paragraph (b)(1)(iii) of Rule 485 under the Securities Act of 1933 (the “1933 Act”) solely for the purpose of delaying, until February 5, 2015, the effectiveness of Post-Effective Amendment No. 2 (“PEA No. 2”), which was filed with the Commission via EDGAR Accession No. 0001398344-14-005439 on October 24, 2014, pursuant to paragraph (a)(2) of Rule 485 under the 1933 Act.Since no other changes are intended to be made to PEA No. 2 by means of this filing, Parts A, B and C of PEA No. 2 are incorporated herein by reference. PART A – PROSPECTUS The Prospectus for the Source EURO STOXX 50 Hedged ETF is incorporated herein by reference to Part A of PEA No. 2. PART B – STATEMENT OF ADDITIONAL INFORMATION The Statement of Additional Information for the Source EURO STOXX 50 Hedged ETF is incorporated herein by reference to Part B of PEA No. 2. PART C – OTHER INFORMATION The Part C of this Post-Effective Amendment is incorporated herein by reference to Part C of PEA No. 2. SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant certifies that it meets all of the requirements for effectiveness of this Registration Statement under Rule 485(b) under the Securities Act and has duly caused this Post-Effective Amendment to the Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the city of Edmond, and State of Oklahoma on the 6th day of January, 2015. Source ETF Trust By: /s/ J. Garrett Stevens J. Garrett Stevens President Pursuant to the requirements of the Securities Act of 1933, this Registration Statement has been signed by the following persons in the capacities stated and on the dates indicated. SIGNATURE CAPACITY DATE /s/ J. Garrett Stevens President and Principal J. Garrett Stevens Executive Officer January 6, 2015 /s/ Christopher Roleke Treasurer and Christopher Roleke Principal Financial Officer January 6, 2015 /s/ Charles Edward Crossley Hood* Trustee and Chairman Charles Edward Crossley Hood of the Board January 6, 2015 /s/ Timothy J. Jacoby* Trustee January 6, 2015 Timothy J. Jacoby /s/ David M. Mahle* Trustee January 6, 2015 David M. Mahle /s/ Mark A. Zurack* Trustee January 6, 2015 Mark A. Zurack /s/ Kurt J. Wolfgruber* Trustee January 6, 2015 Kurt J. Wolfgruber /s/ Gary Buxton* Trustee January 6, 2015 Gary Buxton /s/ Peter Thompson* Trustee January 6, 2015 Peter Thompson *By: /s/ J. Garrett Stevens J. Garrett Stevens (attorney-in-fact)
